PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 13006904
Filing Date: Jan 14 2011
Appellant(s): Dan Holden et al. 



__________________
Jordan N. Bodner
Reg. No. 42,338

For Appellant


EXAMINER’S ANSWER





5/3/2021 appealing from the Office action mailed 12/2/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tekalp AM et al: "3DTV over IP, End to end streaming of mutiview video,” IEEE signal processing Magazine, IEEE Service Center, PISCATAWAY, NJ US, vol 24, no. 6, 1 November 2007 (2007-11-81), pages 77-87, XP002689554, ISSN: 1053-56888 (Hereinafter referred to as “Tekalp”), in view of US 20040218906 A1-Chaney, in further view of Patent 6380981 B1-Kasezawa et al (Hereinafter referred to as “Kase”), in further view of US 20100215347 A1-Ikeda et al (Hereinafter referred to as “Ikeda”).
Regarding claim 1, Tekalp discloses a method (Fig 5) comprising:
receiving, by a computing device, a first internet protocol (IP) stream (page 86 discloses multicasting which is streaming with multiple IP streams) comprising a first video signal corresponding to a first eye video feed configured for display to a first eye of a viewer (Fig 5, left video, page 82, column 1, paragraph 1;
receiving, by the computing device, and independently from the first IP stream, a second IP stream (page 86 discloses multicasting which is streaming with multiple IP streams), comprising; a combined audio-visual signal, wherein the combined audio-video signal comprises an audio signal and a second video corresponding to a second eye video feed (Fig 5 shows a combined audio video signal independent from the first video (right video is independent from the left video. It is well known that a video includes audio. Therefore, the right video is a combined audio-video). page 82, column 1, paragraph 1);
decoding the combined audio-video signal resulting in the second video signal and the audio signal (Fig 5, MVC decoder, page 82, column 1, paragraph 1)
frame syncing the first video signal with the second video signal (Page 82, column 1, paragraph 1, wherein the video output modules visualize the left and right frames in a synchronized manner); (Page 82, column 1, paragraph 1, wherein the video output modules visualize the left and right frames in a synchronized manner. It is well known that audio is associated with video. Tekalp discloses on page 77, that 3-d video consists of two video sequences, left and right , which is interpreted to be the first and second synchronized video signal. In addition, Tekalp discloses distributing the three dimensional video over IP networks on page 77).
Tekalp fails to explicitly disclose in detail receiving, by a computing device, a first video signal corresponding to a first video feed configured for display to a first eye of a viewer without corresponding audio for the video images; 
However, in the same field of endeavor, Chaney discloses receiving a first video signal corresponding to a first video feed without corresponding audio for the video images (Fig 1, [0033], wherein video-audio signals are separated. Therefore, when transmitted as shown in fig. 1, the video signal will be without the audio).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the method disclosed by Tekalp to disclose receiving, by a computing device, a first video signal corresponding to a first video feed configured for display to a first eye of a viewer without corresponding audio for the video images as taught by Chaney, to provide audio visual signals that will avoid problems associated with prior problems ([0015], Chaney)
Tekalp and Chaney fail to disclose synchronizing, causing synchronized, output of the first video signal with the second video signal, and the audio signal
However, in the same field of endeavor, Kase discloses causing synchronized, output of the first video signal with the second video signal, and the audio signal (column 1, lines 30-40); the combined audio-video signal (Column 5, lines 15-25, wherein frame synchronizer is capable of suppressing the time discrepancy between video and audio signals).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the method disclosed by Tekalp and Chaney to disclose causing synchronized, output of the first video signal with the second video signal, and the audio signal as taught by Kase, to effectuate the frame synchronizing function (Kase, column 1, lines 50-55).
To further show obviousness, Ikeda discloses a stream without corresponding audio and video ([1212], wherein steamed data is separated into video and audio. This is interpreted as not having corresponding video and audio since they are being separated).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the method disclosed by Tekalp, Chaney, and Kase to disclose a fisrt internet protocol stream comprising first video signal, corresponding video feed, without corresponding audio for the first video signal as taught by Ikeda, to improve compression efficiency ([0147], Ikeda).
Regarding claims 48, Kase discloses synchronizing, after frame synchronizing the first video signal with the second video signal, the frame synchronized video signal with the audio signal (column 1, lines 30-40);
Regarding claim 52, analyses are analogous to those presented for claim 50 and are applicable for claim 52.
Regarding claim 51, analyses are analogous to those presented for claim 50 and are applicable for claim 51, 
Regarding claim 53, Tekalp discloses he method of claim 1, wherein the causing the synchronized output comprises outputting via a stereoscopic display device (page 82).
Regarding claim 54, Tekalp discloses the method of claim 1, wherein the causing the synchronized output comprises transmitting to a client device (page 82).
Regarding claim 55, Tekalp discloses the method of claim 54, wherein the transmitting comprises transmitting the first video signal via a first Internet Protocol (IP) stream and the second video signal via a second IP stream (Fig 5, in put left, input right, page 82, column 1, paragraph 1; page 86 discloses multicasting which is streaming with multiple IP streams; ([80], wherein it is well known that TCP protocol is encapsulated));
Regarding claim 56, Tekalp discloses the method of claim 54, wherein the transmitting comprises multicasting, based on a format used by a client device, to a plurality of encoding and distribution platforms (Fig 5, in put left, input right, page 82, column 1, paragraph 1; page 86 discloses multicasting which is streaming with multiple IP streams; ([80], wherein it is well known that TCP protocol is encapsulated));.
Regarding claim 57, analyses are analogous to those presented for claim 1 and are applicable for claim 57 
Regarding claim 59, analyses are analogous to those presented for claim 53 and are applicable for claim 59
Regarding claim 60, analyses are analogous to those presented for claim 54 and are applicable for claim 60
Regarding claim 61, analyses are analogous to those presented for claim 55 and are applicable for claim 61
Regarding claim 62, analyses are analogous to those presented for claim 1 and are applicable for claim 62 
Regarding claim 64, analyses are analogous to those presented for claim 53 and are applicable for claim 64
Regarding claim 65, analyses are analogous to those presented for claim 54 and are applicable for claim 65
Regarding claim 66, analyses are analogous to those presented for claim 55 and are applicable for claim 66
Regarding claim 67, analyses are analogous to those presented for claim 56 and are applicable for claim 67
Regarding claim 68, analyses are analogous to those presented for claim 1 and are applicable for claim 68 
Regarding claim 70, analyses are analogous to those presented for claim 53 and are applicable for claim 70
Claims 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tekalp AM et al: "3DTV over IP, End to end streaming of mutiview video,” IEEE signal processing Magazine, IEEE Service Center, PISCATAWAY, NJ US, vol 24, no. 6, 1 November 2007 (2007-11-81), pages 77-87, XP002689554, ISSN: 1053-56888 (Hereinafter referred to as “Tekalp”), ”), in further view of Patent 6380981 B1-Kasezawa et al (Hereinafter referred to as “Kase”), in further view of US 20100215347 A1-Ikeda et al (Hereinafter referred to as “Ikeda”), in view of US 20040218906 A1-Chaney, in view of US 20090199230 A1-Kumar et al (Hereinafter referred to as “Kumar”).
Regarding claim 8, Tekalp discloses the method of claim 1(See claim 1).
Tekalp and Chaney fail to disclose a first video signal comprises a resolution equal to an original resolution of the first eye video feed and the second video signal comprises a resolution equal to an original resolution of the second eye video feed
However, in the same field of endeavor, Kumar discloses a video comprising a resolution equal to the original ([0143], wherein the scaled video (not original video) having a full resolution. Therefore, the original is full and remained full after scaling).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the method disclosed by Tekalp and Chaney to disclose a first video signal comprises a resolution equal to an original resolution of the first eye video feed and the second video signal comprises a resolution equal to an original resolution of the second eye video feed as taught by Kumar, to create an associated algorithm for delivering multimedia to an end user ([0001], Kumar).
Claim 46 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tekalp AM et al: "3DTV over IP, End to end streaming of mutiview video,” IEEE signal processing Magazine, IEEE Service Center, PISCATAWAY, NJ US, vol 24, no. 6, 1 November 2007 (2007-11-81), pages 77-87, XP002689554, ISSN: 1053-56888 (Hereinafter referred to as “Tekalp”), in view of US 20040218906 A1-Chaney, in further view of Patent 6380981 B1-Kasezawa et al (Hereinafter referred to as “Kase”), in further view of US 20100215347 A1-Ikeda et al (Hereinafter referred to as “Ikeda”), in view of 20090073316 A1-Ejima
Regarding claim 46, Chaney discloses the method of claim 1, wherein the frame synchronizing comprises comparing the first plurality of time codes, associated with the first video signal, with a second plurality, associated with the second video signal ((Kase, Column 5, lines 15-25, wherein frame synchronizer is capable of suppressing the time discrepancy between video and audio signals. The examiner notes that in order for there to be time discrepancies, one must compare time instances.).
In addition, for more evidence on obviousness, Ejima discloses comparing the first plurality of time codes, associated with the first video signal, with a second plurality, associated with the second video signal ([0003], comparing time stamps)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the method disclosed by Tekalp and Chaney, and Kase to disclose comparing the first plurality of time codes, associated with the first video signal, with a second plurality, associated with the second video signal as taught by Ejima, to correct time deviation by comparing time stamps ([0003], Ejima).
Claim 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tekalp AM et al: "3DTV over IP, End to end streaming of mutiview video,” IEEE signal processing Magazine, IEEE Service Center, PISCATAWAY, NJ US, vol 24, no. 6, 1 November 2007 (2007-11-81), pages 77-87, XP002689554, ISSN: 1053-56888 (Hereinafter referred to as “Tekalp”), in view of US 20040218906 A1-Chaney, in further view of Patent 6380981 B1-Kasezawa et al (Hereinafter referred to as “Kase”), in further view of US 20100215347 A1-Ikeda et al (Hereinafter referred to as “Ikeda”), in further view of US 20110013992 A1-Luthra et al (hereinafter referred to as “Luthra”).
Regarding claim 69, Tekalp discloses the computer readable storage medium of claim 68, 
Tekalp fails to disclose wherein the executable instructions, when executed by the computer, cause receiving the first video signal by receiving the first video signal in a first compression format and receiving the combined audio-video signal by receiving the combined audio video signal in a second compression format.
However, in the same field of endeavor, Luthra discloses receiving the first video signal by receiving the first video signal in a first compression format and receiving the combined audio-video signal by receiving the combined audio video signal in a second compression format ([0030], it is well known that audio is included in a video).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the method disclosed by Tekalp and Chaney, and Kase to disclose wherein the executable instructions, when executed by the computer, cause receiving the first video signal by receiving the first video signal in a first compression format and receiving the combined audio-video signal by receiving the combined audio video signal in a second compression format as taught by Luthra, to provide the highest resolution and quality 3D image in systems ([0011], Luthra).
 (2) Response to Argument
On page 5, appellant argues that examiner fails to teach or suggest in the cited references “a first IP stream…without corresponding audio for the first video signal” and “a second IP stream comprising a combined audio-video signal.” In addition, on page 7, appellant argues that Chaney does not teach or suggest that Vs1 is an IP stream as claimed. Appellant argues that Chaney does not teach or suggest transmitting or receiving any IP stream “comprising a first video signal, corresponding to a first eye video feed, without corresponding audio for the first video signal as claimed, on page 8. Furthermore, Appellant argues that Neither Tekalp not Chaney teaches or suggests two IP streams in the same system, in which one of the IP streams is without corresponding audio for the first video signal and the other IP stream comprises a combined audio-video signal as claimed, on page 8. The appellant argues that the office has not provided an explanation for why combining Tekalp and Chaney would result in both types of IP streams being present in the same system. Nor has the office even explained how it proposes to modify Tekalp with the copy protection function of Chaney, much less how the modified Tekalp system would somehow treat the Left stream differently from the right stream on page 8. On page 9, the appellant argues that the office presents no articulated reasoning, and no rational underpinning, to treat the left and the right eye IP stream differently. In addition, on page 9, appellant argue that Ikeda does not teach or suggest a first IP stream with video and audio, and a second IP stream with video yet without corresponding audio for the video. While appellant’s arguments are understood, the examiner respectfully disagrees.
On page 5, appellant argues that examiner fails to teach or suggest in the cited references “a first IP stream…without corresponding audio for the first video signal” and “a second IP stream comprising a combined audio-video signal.” Appellant argues that Chaney does not teach or suggest transmitting or receiving any IP stream “comprising a first video signal, corresponding to a first eye video feed, without corresponding audio for the first video signal as claimed, on page 8. Furthermore, Appellant argues that Neither Tekalp not Chaney teaches or suggests two IP streams in the same system, in which one of the IP streams is without corresponding audio for the first video signal and the other IP stream comprises a combined audio-video signal as claimed, on page 8. Tekalp teaches a first Internet Protocol (IP) stream and the second video signal via a second IP stream in Fig 5, input left, input right, page 82, column 1, paragraph 1; page 86 discloses multicasting which is streaming with multiple IP streams. One of ordinary skilled in the art understands that H.264 includes advanced video coding for generic audiovisual services. Fig 5 shows a combined audio video signal independent from the first video (right video is independent from the left video. Tekalp, page 82, column 1, paragraph 1 and fig.5 shows a video signal (includes Audio which is well known). Therefore, the right video is a combined audio-video. Chaney discloses in fig. 2, [0033], multiple audio visual streams. [0033] discloses that those audiovisual streams are separated at the encoder E1-En and then transmitted within the transmitter as pointed out by the appellant. However, assuming arguendo, there is nothing in the claims that requires the separation to be inside or outside a transmitter nor do the claims require when the signals are separated.  Therefore, based on appellant’s own admission, the audio and video is separated as disclosed in Chaney. The examiner’s interpretation is that Chaney sends a separated Video signal to F1, which is the device that is receiving the signal. While the video and audio is sent separate, the examiner interprets that the independency of the video signal is being sent without the audio. On page 7, appellant argues that Chaney does not teach or suggest that Vs1 is an IP stream as claimed. The appellant fails to look at the references as a whole. Tekalp teaches multiple IP streams with audio and video. Therefore, Chaney discloses that those multiple audio and video signal can be separated. It doesn’t matter where and when the signals are being separated. One of ordinary skilled in the art would be able to modify the invention of Tekalp with Chaney to use Chaney’s process of separating audio and video.
The appellant argues that the office has not provided an explanation for why combining Tekalp and Chaney would result in both types of IP streams being present in the same system. Nor has the office even explained how it proposes to modify Tekalp with the copy protection function of Chaney, much less how the modified Tekalp system would somehow treat the Left stream differently from the right stream on page 8. On page 9, the appellant argues that the office presents no articulated reasoning, and no rational underpinning, to treat the left and the right eye IP stream differently. In addition, on page 9, appellant argue that Ikeda does not teach or suggest a first IP stream with video and audio, and a second IP stream with video yet without corresponding audio for the video. The examiner notes that examiner isnt using the function of the copy protection of Chaney and there is nothing in the MPEP that requires every element to be modified when combining references. Assuming arguendo, the distribution of audio-visual information in digital format coupled with availability of digital recording devices raises concerns about piracy of digital audio visual products. In response to this concern, modifying Tekalp with Chaney could use the copy protection feature to prevent a purchaser from purchasing a single copy and making and distributing multiple copies (Chaney, [0003]). In addition, on page 9, appellant argues that Ikeda doesn’t overcome the deficiencies of Tekalp and Chaney. The appellant admits that Ikeda does show separated Video and Audio but doesn’t teach a first IP stream with video and Audio and a second IP stream with Video yet without corresponding audio for the video. As explained previously, Tekalp discloses in Fig 5 shows a combined audio video signal independent from the first video (right video is independent from the left video. Tekalp, page 82, column 1, paragraph 1 and fig.5 shows a video signal (includes Audio which is well known). One of ordinary skilled in the art understands that H.264 includes advanced video coding for generic audiovisual services. Chaney discloses that receiving a video signal without the audio in Chaney in Fig 2, [0033]. Therefore, one of ordinary skilled in the art would be able to modify the invention of Tekalp with Chaney to use Chaney’s process of separating audio and video. Furthermore, Ikeda discloses in [1212], wherein steamed data is separated into video and audio. This is interpreted as not having corresponding video and audio since they are being separated. Because the video and audio is separated, the main control performs control so that, when the circuit receives the video stream. There is nothing that states the audio is received. Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the method disclosed by Tekalp, Chaney, and Kase to disclose a first internet protocol stream comprising first video signal, corresponding video feed, without corresponding audio for the first video signal as taught by Ikeda, to improve compression efficiency ([0147], Ikeda). On page 10, appellant argues that no computing device in Ikeda receives video data without corresponding audio. As stated above, Ikeda discloses in [1212], wherein steamed data is separated into video and audio. This is interpreted as not having corresponding video and audio since they are being separated. Because the video and audio is separated, the main control performs control so that, when the circuit receives the video stream. There is nothing that states the audio is received. The circuit is the computing device. In addition, Chaney discloses a computing device in fig 2, [0033-0035], wherein the function module and the scrambler are interpreted as computing devices that receives the separated video, which means that it would be received independently without the corresponding audio. In response to applicant’s argument that the office doesn’t explain why or how efficiency would be realized by combining Ikeda with the Tekalp/ Chaney system. The examiner notes that improving compression efficient is a reason and motivation to combine Ikeda with Tekalp and Chaney in order to derive the claimed invention. Therefore, rejection should be affirmed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LERON BECK/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        
Conferees:

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
/Joe Ustaris/
Supervisory Patent Examiner, Art Unit 2483

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.